         Case: 4:19-cr-00928-HEA Doc. #: 18 Filed: 12/09/19 Page: 1 of 4 PageID #: 37


AO 472 (Rev. 11/16) Order of Detention Pending Trial


                                       UNITED STATES DISTRICT COURT
                                                                    for the
                                                        Eastern District of Missouri


                   United States of America                            )
                                  v.                                   )
               JOSEPH DEGRAFFENREID, Ill                               )      Case No.      4:19-CR-928 HENNCC
                                                                       )
                              Defendant                                )

                                        ORDER OF DETENTION PENDING TRIAL
                                                       Part I - Eligibility for Detention

     Upon the

               0 Motion of the Government attorney pursuant to 18 U.S.C. § 3142(f)(l), or
               ~Motion of the Government or Court's own motion pursuant to 18 U.S.C. § 3142(f)(2),

the Court held a detention hearing and found that detention is warranted. This order sets forth the Court's findings of fact
and conclusions oflaw, as required by 18 U.S.C. § 3142(i), in addition to any other findings made at the hearing.

                             Part II - Findings of Fact and Law as to Presumptions under§ 3142(e)

  0 A. Rebuttable Presumption Arises Under 18 U.S.C. § 3142(e)(2)               (previous violator): There is a rebuttable
      presumption that no condition or combination of conditions will reasonably assure the safety of any other person
      and the community because the following conditions have been met:
           0 (1) the defendant is charged with one of the following crimes described in 18 U.S.C. § 3142(f)(l):
               0 (a) a crime of violence, a violation of 18 U.S.C. § 1591, or an offense listed in 18 U.S.C.
                   § 2332b(g)(5)(B) for which a maximum term of imprisonment of 10 years or more is prescribed; or
               0 (b) an offense for which the maximum sentence is life imprisonment or death; or
               0 (c) an offense for which a maximum term of imprisonment of 10 years or more is prescribed in the
                   Controlled Substances Act (21 U.S.C. §§ 801-904), the Controlled Substances Import and Export Act
                   (21 U.S.C. §§ 951-971), or Chapter 705 of Title 46, U.S.C. (46 U.S.C. §§ 70501-70508); or
               0 (d) any felony if such person has been convicted of two or more offenses described in subparagraphs
                   (a) through (c) of this paragraph, or two or more State or local offenses that would have been offenses
                   described in subparagraphs (a) through (c) of this paragraph if a circumstance giving rise to Federal
                  jurisdiction had existed, or a combination of such offenses; or
               0 (e) any felony that is not otherwise a crime of violence but involves:
                   (i) a minor victim; (ii) the possession of a firearm or destructive device (as defined in 18 U.S.C. § 921);
                   (iii) any other dangerous weapon; or (iv) a failure to register under 18 U.S.C. § 2250; and
          0 (2) the defendant has previously been convicted of a Federal offense that is described in 18 U.S.C.
             § 3 l 42(f)(l ), or of a State or local offense that would have been such an offense if a circumstance giving rise
             to Federal jurisdiction had existed; and
          0 (3) the offense described in paragraph (2) above for which the defendant has been convicted was
             committed while the defendant was on release pending trial for a Federal, State, or local offense; and
          0 (4) a period of not more than five years has elapsed since the date of conviction, or the release of the
             defendant from imprisonment, for the offense described in paragraph (2) above, whichever is later.


                                                                                                                     ·Page 1 of 3
         Case: 4:19-cr-00928-HEA Doc. #: 18 Filed: 12/09/19 Page: 2 of 4 PageID #: 38


AO 472 (Rev. 11/16) Order of Detention Pending Trial

   DB. Rebuttable Presumption Arises Under 18 U.S.C. § 3142(e)(3) (narcotics, firearm, other offenses): There is a
    rebuttable presumption that no condition or combination of conditions will reasonably assure the appearance of the
    defendant as required and the safety of the community because there is probable cause to believe that the defendant
    committed one or more of the following offenses:
        D (1) an offense for which a maximum term of imprisonment of 10 years or more is prescribed in the
           Controlled Substances Act (21 U.S.C. §§ 801-904), the Controlled Substances Import and Export Act (21
           U.S.C. §§ 951-971), or Chapter 705 of Title 46, U.S.C. (46 U.S.C. §§ 70501-70508);
        D (2) an offense under 18 U.S.C. §§ 924(c), 956(a), or 2332b;
        D (3) an offense listed in 18 U.S.C. § 2332b(g)(5)(B) for which a maximum term of imprisonment of 10 years
           or more is prescribed;
        D (4) an offense under Chapter 77 of Title 18, U.S.C. (18 U.S.C. §§ 1581-1597) for which a maximum term of
           imprisonment of 20 years or more is prescribed; or
        D (5) an offense involving a minor victim under 18 U.S.C. §§ 1201, 1591, 2241, 2242, 2244(a)(l), 2245,
           2251, 2251A, 2252(a)(l), 2252(a)(2), 2252(a)(3), 2252A(a)(l), 2252A(a)(2), 2252A(a)(3), 2252A(a)(4),
           2260,2421,2422,2423,or2425.

   D C. Conclusions Regarding Applicability of Any Presumption Established Above

            D The defendant has not introduced sufficient evidence to rebut the presumption above, and detention is
               ordered on that basis. (Part III need not be completed.)

               OR

            D The defendant has presented evidence sufficient to rebut the presumption, but after considering the
              presumption and the other factors discussed below, detention is warranted.

                                  Part III - Analysis and Statement of the Reasons for Detention

     After considering the factors set forth in 18 U.S.C. § 3142(g) and the information presented at the detention hearing,
the Court concludes that the defendant must be detained pending trial because the Government has proven:

   ~ By clear and convincing evidence that no condition or combination of conditions of release will reasonably assure
     the safety of any other person and the community.

   ~By a preponderance of evidence that no condition or combination of conditions of release will reasonably assure
    the defendant's appearance as required.

In addition to any findings made on the record at the hearing, the reasons for detention include the following:

       ~ Weight of evidence against the defendant is strong
       0 Subject to lengthy period of incarceration if convicted
       0 Prior criminal history                                              ,
       0 Participation in criminal activity while on probation, parole, or supervision
       ~ History of violence or use of weapons
       0 History of alcohol or substance abuse
       ~ Lack of stable employment
       ~ Lack of stable residence
       0 Lack of financially responsible sureties

                                                                                                                    Page 2 of 3
         Case: 4:19-cr-00928-HEA Doc. #: 18 Filed: 12/09/19 Page: 3 of 4 PageID #: 39


AO 472 (Rev. 11/16) Order of Detention Pending Trial

        ~ Lack of significant community or family ties to this district
        0 Significant family or other ties outside the United States
        0 Lack of legal status in the United States
        0 Subject to removal or deportation after serving any period of incarceration
        ~ Prior failure to appear in court as ordered
        Ji1j° Prior attempt(s) to evade law enforcement
        0 Use of alias( es) or false documents
        ~ Background information unknown or unverified
        0 Prior violations of probation, parole, or supervised release

OTHER REASONS OR FURTHER EXPLANATION:
 The Government charged Defendant with two counts of violation of 18 U.S.C. § 922(g) (felon in possession of a firearm). The
 Government moved for Defendant's detention on the grounds of Defendant is a danger to the community and a flight risk.

 The Court held a hearing. Defendant appeared with counsel. The Government appeared through an assistant United States
 Attorney. Prior to the hearing, the Court provided the parties with access to the Pretrial Services Report. Neither party sought to
 amend the Report. The Court adopts the Report and incorporates it herein. The Pretrial Services officer recommended detention.

At the hearing, the Government proffered the following in support of detention: Defendant has repeatedly failed to appear for required,
court appearances. Defendant has absconded while on previous periods of probation. The facts of this case arose out of the
execution of a search warrant issued after a confidential informant purchased illegal narcotics from the Defendant at an apartment.
Eight guns were found at the apartment. Following the initial search, Defendant was involved in several high speed chases either as a
passenger or driver. Throughout 2019, law enforcement observed Defendant continuing involvement in drug sales. Defendant has
two pending State cases.

 Defense counsel proffered the following in support of Defendant's release: Defendant has a minimal criminal history. Defendant was
 granted bond in two pending state cases. Defendant has appeared for his court dates.

The Pretrial Services Report provides the following additional relevant information: Defendant is twenty-five years old. He has no
verified address or employment. His mother lives in Dallas, Texas. He has no contact with his father. In 2013, Defendant was
sentenced to a five-year suspended imposition of sentence. Defendant was revoked very shortly thereafter to a five-year suspended
execution of sentence. Defendant immediately violated his probation multiple times and was revoked to a 120 substance abuse
treatment program. The Court declined to release Defendant and he was sentenced to four years. Defendant was paroled and his
parole was revoked. He was returned to custody several times. In 2018, Defendant completed his sentence. The search warrant
noted in the Government's motion for detention was executed shortly after Defendant's discharge from parole in 2018. Defendant has
two pending Missouri cases. Both involve drugs, guns and resisting arrest. Defendant also has a pending Illinois case involving
aggravated fleeing. Defendant's arrest record is very extensive. Many of his arrests have occurred while on supervision.

 CONTINUE ON NEXT PAGE




                                                 Part IV - Directions Regarding Detention

The defendant is remanded to the custody of the Attorney General or to the Attorney General's designated representative for
confinement in a corrections facility separate, to the extent practicable, from persons awaiting or serving sentences or being
held in custody pending appeal. The defendant must be afforded a reasonable opportunity for private consultation with
defense counsel. On order of a court of the United States or on request of an attorney for the Government, the person in
charge of the corrections facility must deliver the defe    nt to a United States Marshal for the purpose of an appearance in
connection with a court proceeding.                                 ..            y
Date:                 12/09/2019                                                  h
                                                       ~~--I'--~~~~~~~~~~--'-«-~~~~~~~---'"-~~~~-


                                                                               United States Magistrate Judge




                                                                                                                              Page 3 of 3
 Case: 4:19-cr-00928-HEA Doc. #: 18 Filed: 12/09/19 Page: 4 of 4 PageID #: 40




                                                                    Page 4of4

JOSEPH DEGRAFFENREID, III
4:19-CR-928 HEA/NCC

Based on the proffers of the parties, the information contained in the Pretrial Services Report and
the Pretrial Services officer's recommendation, the Court concludes that the Government proved
by clear and convincing evidence that Defendant is a flight risk and a threat to the community
and no conditions or combination of conditions will assure his appearance or the safety of the
community. Accordingly, the Court grants the Government's motion for pretrial detention.
